 

Exhibit 10.2

[g318641kc01i001.jpg]

 

LEVEL 3 COMMUNICATIONS, INC.

 

OUTPERFORM STOCK OPTION

 

AMENDED AND RESTATED MASTER AWARD AGREEMENT

 

--------------------------------------------------------------------------------


Index of Defined Terms

 

 

Page No.

Accounting Firm

7

 

 

Adjusted Price

1

 

 

Affiliate

11

 

 

Aggregate Percentage S&P Performance

1

 

 

Agreement

1

 

 

Annualized Percentage Company Stock Price Performance

4

 

 

Annualized Percentage S&P Performance

4

 

 

Award

1

 

 

Award Date

1

 

 

Award Letter

1

 

 

Award Shares

1

 

 

Cause

6

 

 

Change in Control

3

 

 

Code

5

 

 

Committee

1

 

 

Company

1

 

 

Duration

4

 

 

Excise Tax

7

 

 

Exercise Consideration

3

 

 

Exercise Date

1

 

 

Fair Market Value

10

 

 

Full Vesting Date

2

 

 

Grantee

13

 

 

Gross-Up Payment

7

 

 

Limited Exercise Number

2

 

 

Multiplier

4

 

 

NASDAQ

10

 

 

Outperform Percentage

4

 

 

Payment

7

 

 

Period

1

 

 

Permanent Total Disability

2

 

 

Plan

1

 

 

S&P End Number

4

 

 

S&P Start Number

4

 

 

Stock

3

 

 

Stock End Number

4

 

 

Stock Start Number

4

 

 

Trading Day

10

 

 

Underpayment

7

 

--------------------------------------------------------------------------------


 

LEVEL 3 COMMUNICATIONS, INC.
OUTPERFORM STOCK OPTION
AMENDED AND RESTATED MASTER AWARD AGREEMENT

 

THIS AMENDED AND RESTATED OUTPERFORM STOCK OPTION MASTER AWARD AGREEMENT (the
“Agreement”) is dated August 19, 2002, between Level 3 Communications, Inc., a
Delaware corporation (the “Company”), and the individual whose name appears on
the signature page to this Agreement (the “Grantee”), an “Employee” as deemed in
the Company’s 1995 Stock Plan (Amended and Restated as of April 1, 1998, and
further amended on July 24, 2002) (the “Plan”).

 

WHEREAS, the Company, pursuant to a grant of authority from the Compensation
Committee of the Company’s Board of Directors (the “Committee”), may, from time
to time, grant to the Grantee a certain number of “Outperform Stock Options”
(each grant an “Award”), as described below, pursuant to the Plan.

 

NOW, THEREFORE, the parties agree as follows:

 


1.             GRANTS OF AWARDS.  PURSUANT TO THE PROVISIONS OF SECTION 8.1 OF
THE PLAN, THE COMPANY, FROM TIME TO TIME IN ITS SOLE DISCRETION, MAY GRANT
AWARDS TO THE GRANTEE RELATING TO A SPECIFIED NUMBER OF OUTPERFORM STOCK OPTIONS
THAT, UNDER CERTAIN CIRCUMSTANCES AND IN ACCORDANCE WITH THE TERMS HEREOF, MAY
RESULT IN THE GRANTEE HAVING THE RIGHT TO ACQUIRE SHARES OF COMMON STOCK OF THE
COMPANY, PAR VALUE $.01 PER SHARE (THE “AWARD SHARES”).  EACH AWARD WILL BE
EVIDENCED BY AN OUTPERFORM STOCK OPTION AWARD LETTER (AN “AWARD LETTER”) IN THE
FORM ATTACHED AS EXHIBIT A HERETO (OR SUCH OTHER FORM AS APPROVED BY THE
COMPANY), WHICH SETS FORTH THE DATE OF THE AWARD (THE “AWARD DATE”), THE NUMBER
OF OUTPERFORM STOCK OPTIONS THAT ARE THE SUBJECT OF THE AWARD, AND THE “INITIAL
PRICE” OF THE AWARD SHARES COVERED BY THE AWARD.  THIS AGREEMENT SETS FORTH
GENERAL TERMS AND CONDITIONS APPLICABLE TO ALL AWARDS GRANTED BEFORE, ON, OR
AFTER THE DATE HEREOF AND SUPERSEDES AND REPLACES ALL PRIOR VERSIONS OF THE
MASTER AWARD AGREEMENT, INCLUDING THOSE DATED JUNE 30, 1998, AND MARCH 1, 2001.


 


2.             TERMS AND CONDITIONS OF AWARDS


 


2.1.          ADJUSTMENT OF INITIAL PRICE.  THE “ADJUSTED PRICE” SHALL BE THE
INITIAL PRICE, ADJUSTED UPWARD OR DOWNWARD AS OF THE DATE OF EXERCISE OF AN
OUTPERFORM STOCK OPTION (THE “EXERCISE DATE”), BY A PERCENTAGE EQUAL TO THE
AGGREGATE PERCENTAGE INCREASE OR DECREASE (EXPRESSED AS A WHOLE PERCENTAGE POINT
FOLLOWED BY THREE DECIMAL PLACES) IN THE STANDARD AND POOR’S 500 INDEX OVER THE
PERIOD (THE “PERIOD”) BEGINNING ON THE TRADING DAY IMMEDIATELY PRECEDING THE
RELEVANT AWARD DATE AND ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING THE
RELEVANT EXERCISE DATE (THE “AGGREGATE PERCENTAGE S&P PERFORMANCE”).  FOR
PURPOSES OF DETERMINING THE AGGREGATE PERCENTAGE S&P PERFORMANCE WITH RESPECT TO
ANY PERIOD, THE STANDARD AND POOR’S 500 INDEX AS OF THE FIRST DAY OF THE PERIOD
SHALL BE DEEMED TO EQUAL THE CLOSING VALUE OF SUCH INDEX ON THE TRADING DAY
IMMEDIATELY PRECEDING THE AWARD DATE, AND THE STANDARD AND POOR’S 500 INDEX ON
THE LAST DAY OF THE PERIOD SHALL BE DEEMED TO EQUAL THE AVERAGE CLOSING VALUE OF
SUCH INDEX OVER THE TEN-CONSECUTIVE-TRADING DAY PERIOD IMMEDIATELY PRECEDING THE
EXERCISE DATE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
UNDER NO CIRCUMSTANCES WILL THE ADJUSTED PRICE BE LESS THAN THE INITIAL PRICE. 
IN ADDITION, IF AT ANY TIME

 

--------------------------------------------------------------------------------


 


DURING WHICH THE PROVISIONS OF THIS SECTION 2.1 WOULD CAUSE THE ADJUSTED PRICE
TO BE LESS THAN THE INITIAL PRICE, THE ADJUSTED PRICE SHALL BE FIXED AT THE
INITIAL PRICE.


 


2.2.          TERM.  THE TERM OF EACH AWARD SHALL BE FOUR (4) YEARS FROM THE
GRANT DATE SET FORTH IN THE RELATED AWARD LETTER (SUBJECT TO SUCH SHORTER PERIOD
AS SET FORTH IN SECTION 4 HEREOF), AFTER WHICH THE AWARD AND ANY UNEXERCISED
OUTPERFORM STOCK OPTIONS THEREUNDER SHALL EXPIRE.


 


2.3.          VESTING AND EXERCISABILITY.  SUBJECT TO SECTION 2.4 HEREOF, THE
OUTPERFORM STOCK OPTIONS GRANTED UNDER AN AWARD SHALL BECOME VESTED AS FOLLOWS:


 


(A)           WITH RESPECT TO EACH AWARD IN WHICH THE AWARD DATE IS BEFORE THE
DATE OF THIS AGREEMENT, THE OUTPERFORM STOCK OPTIONS GRANTED THEREUNDER SHALL
VEST OVER A PERIOD OF TWO YEARS AFTER THE AWARD DATE AT THE RATE OF 1/8 OF THE
TOTAL NUMBER OF OUTPERFORM STOCK OPTIONS UNDER THE AWARD (ROUNDED TO THE NEAREST
WHOLE SHARE) ON THE LAST DAY OF EACH THREE (3) CALENDAR MONTHS AFTER THE AWARD
DATE, SUCH THAT THE LAST 1/8 OF THE OUTPERFORM STOCK OPTIONS UNDER THE AWARD
WILL BECOME FULLY VESTED ON THE DAY PRECEDING THE SECOND ANNIVERSARY OF THE
AWARD DATE.  ALL VESTED OUTPERFORM STOCK OPTIONS GRANTED ON AND PRIOR TO
DECEMBER 1, 1998, SHALL BE FULLY EXERCISABLE AS OF AND AFTER THE FULL VESTING
DATE.  ALL VESTED OUTPERFORM STOCK OPTIONS GRANTED AFTER DECEMBER 1, 1998, SHALL
BE FULLY EXERCISABLE AS OF AND AFTER THE VESTING DATE.


 


(B)           (I) WITH RESPECT TO EACH AWARD IN WHICH THE AWARD DATE IS ON AND
AFTER THE DATE OF THIS AGREEMENT, THE OUTPERFORM STOCK OPTIONS GRANTED
THEREUNDER SHALL VEST OVER A PERIOD OF TWO YEARS AFTER THE AWARD DATE, WITH THE
FIRST 1/2 OF THE TOTAL NUMBER OF OUTPERFORM STOCK OPTIONS UNDER THE AWARD
(ROUNDED TO THE NEAREST WHOLE SHARE) VESTING ON THE DAY PRECEDING THE FIRST
ANNIVERSARY OF THE AWARD DATE, AND THE REMAINDER VESTING AT THE RATE OF 1/8 OF
THE TOTAL NUMBER OF OUTPERFORM STOCK OPTIONS (ROUNDED TO THE NEAREST WHOLE
SHARE) ON THE LAST DAY OF EACH THREE (3) CALENDAR MONTHS AFTER THE FIRST
ANNIVERSARY OF THE AWARD DATE, SUCH THAT THE LAST 1/8 OF THE OUTPERFORM STOCK
OPTIONS UNDER THE AWARD WILL BECOME FULLY VESTED ON THE DAY PRECEDING THE SECOND
ANNIVERSARY OF THE AWARD DATE.  SUBJECT TO THE PROVISIONS OF SECTION 2.3(B)(II),
VESTED OUTPERFORM STOCK OPTIONS SHALL BE FULLY EXERCISABLE AS OF AND AFTER THE
VESTING DATE.  (II) NOTWITHSTANDING THE FOREGOING, FOR GRANTEES THAT HAVE THE
TITLE OF SENIOR VICE PRESIDENT OR HIGHER, A PORTION OF THE OUTPERFORM STOCK
OPTIONS GRANTED PURSUANT TO AN AWARD LETTER WILL NOT BE FULLY EXERCISABLE UNTIL
THE FULL VESTING DATE WITH RESPECT TO THE AWARD (THAT IS, THE SECOND ANNIVERSARY
OF THE AWARD DATE).  THE AWARD LETTER WILL INDICATE THE NUMBER OF OUTPERFORM
STOCK OPTIONS THAT ARE SUBJECT TO THE FURTHER RESTRICTION ON EXERCISE CONTAINED
IN THIS SECTION 2.3(B)(II) (THE “LIMITED EXERCISE NUMBER”).


 


(C)           FOR PURPOSES OF THIS AGREEMENT, THE “FULL VESTING DATE” SHALL MEAN
THE SECOND ANNIVERSARY OF THE AWARD DATE.


 


2.4.          ACCELERATED VESTING AND EXERCISABILITY.


 


(A)           NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY, IN
THE EVENT THAT THE GRANTEE DIES, RETIRES (IN ACCORDANCE WITH THE COMPANY’S
RETIREMENT BENEFIT), OR SUFFERS A “PERMANENT TOTAL DISABILITY” (AS DEFINED IN
THE FOLLOWING SENTENCE), EACH AWARD AND ALL OUTPERFORM STOCK OPTIONS THEREUNDER
SHALL THEREUPON BECOME FULLY VESTED AND FULLY EXERCISABLE. 

 

2

--------------------------------------------------------------------------------


 


THE GRANTEE SHALL BE CONSIDERED TO HAVE SUFFERED A PERMANENT TOTAL DISABILITY IF
THE COMMITTEE DETERMINES THAT THE GRANTEE IS PERMANENTLY UNABLE TO EARN ANY
WAGES IN THE SAME OR OTHER EMPLOYMENT.


 


(B)           NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY,
AND IN ACCORDANCE WITH THE AUTHORITY GRANTED TO THE COMMITTEE IN
SECTION 9.2(B) OF THE PLAN, ON THE EFFECTIVE DATE OF A “CHANGE IN CONTROL” (AS
DEFINED IN THE PLAN), (I) EACH AWARD SHALL BE CANCELED AS TO ANY UNEXERCISED
OUTPERFORM STOCK OPTIONS, AND (II) THE COMPANY OR ITS SUCCESSOR SHALL PAY TO THE
GRANTEE IN CONSIDERATION THEREOF AN AMOUNT OF CASH EQUAL TO THE VALUE OF ANY
UNEXERCISED OUTPERFORM STOCK OPTIONS (REGARDLESS OF WHETHER THE OUTPERFORM STOCK
OPTIONS WERE THERETOFORE VESTED), ASSUMING FOR THIS PURPOSE THAT EACH OUTPERFORM
STOCK OPTION HAD BEEN EXERCISED AT THE PRICE AND ON THE DAY DURING THE PRIOR
60-DAY PERIOD ENDING ON THE EFFECTIVE DATE OF THE CHANGE IN CONTROL WHICH
PRODUCES THE HIGHEST SUCH VALUE, AND (III) ANY REQUIRED WITHHOLDING RELATED TO
SUCH PAYMENT SHALL BE SATISFIED BY WITHHOLDING THE APPROPRIATE AMOUNT OF CASH
FROM SUCH PAYMENT.


 


2.5.          EXERCISE.  SUBJECT TO THE LIMITATIONS IN SECTIONS 2.2 AND 2.3
HEREOF, EACH OUTPERFORM STOCK OPTION WHICH IS VESTED AND EXERCISABLE MAY BE
EXERCISED BY THE GRANTEE, IN WHOLE OR IN PART, BY WRITTEN, ELECTRONIC, OR
TELEPHONIC NOTICE TO THE COMPANY OR ITS DESIGNATED AGENT, IN THE FORM AS MAY BE
APPROVED FROM TIME TO TIME BY THE COMMITTEE.  THE NOTICE MUST BE DELIVERED OR
MADE BY THE GRANTEE, UNLESS (I) THE GRANTEE IS DISABLED OR OTHERWISE
INCAPACITATED, IN WHICH CASE THE NOTICE MUST BE DELIVERED OR MADE BY THE
GRANTEE’S COURT-APPOINTED LEGAL GUARDIAN, (II) THE GRANTEE HAS DIED, IN WHICH
CASE THE NOTICE MUST BE DELIVERED OR MADE BY A COURT-APPOINTED REPRESENTATIVE OF
THE GRANTEE’S ESTATE, OR THE HEIRS OR LEGATEES TO WHOM THE AWARD HAS PASSED, OR
(III) THE GRANTEE HAS PROPERLY TRANSFERRED THE AWARD IN ACCORDANCE WITH
SECTION 5, IN WHICH CASE THE NOTICE MUST BE DELIVERED OR MADE BY SUCH TRANSFEREE
OR THE TRANSFEREE’S LEGAL REPRESENTATIVE, ESTATE, HEIRS OR LEGATEES, AS
APPLICABLE.  THE NOTICE MUST SPECIFY THE AWARD AND THE NUMBER OF AWARD SHARES
WITH RESPECT TO SUCH AWARD WHICH ARE BEING EXERCISED.  THE EXERCISE DATE SHALL
BE CONSIDERED TO BE THE DATE ON WHICH THE EXERCISE NOTICE IS ACTUALLY RECEIVED
BY THE COMPANY OR ITS DESIGNATED AGENT, OR, IF THE EXERCISE NOTICE IS ACTUALLY
RECEIVED BY THE COMPANY OR ITS DESIGNATED AGENT AFTER THE CLOSE OF TRADING OF
COMPANY’S COMMON STOCK, PAR VALUE $.01 PER SHARE, (THE “STOCK”), ON THE TRADING
DAY FOLLOWING THE DAY THE EXERCISE NOTICE IS SO RECEIVED BY THE COMPANY OR ITS
DESIGNATED AGENT.


 


2.6.          CONSIDERATION.  UPON EXERCISE OF OUTPERFORM STOCK OPTIONS, THE
COMPANY SHALL DELIVER OR PAY TO THE GRANTEE WITH RESPECT TO AND IN CANCELLATION
OF EACH OUTPERFORM STOCK OPTION EXERCISED, CONSIDERATION (THE “EXERCISE
CONSIDERATION”) EQUAL TO THE PRODUCT OBTAINED WHEN (A) THE FAIR MARKET VALUE (AS
DEFINED IN SECTION 9.1) OF A SHARE OF STOCK AS OF THE DAY PRIOR TO THE EXERCISE
DATE , LESS THE ADJUSTED PRICE FOR THE RELEVANT AWARD SHARES, IS MULTIPLIED BY
(B) THE MULTIPLIER (AS DEFINED IN SECTION 2.7 BELOW) .  THE EXERCISE
CONSIDERATION MAY BE PAID IN (A) CASH, (B) STOCK OR (C) ANY COMBINATION OF CASH
OR STOCK, AT THE COMMITTEE’S SOLE AND ABSOLUTE DISCRETION.  IN THE EVENT THAT
THE COMPANY ELECTS TO PAY SOME OR ALL OF THE EXERCISE CONSIDERATION IN STOCK,
THE NUMBER OF SHARES OF STOCK TO BE DELIVERED SHALL BE DETERMINED BY DIVIDING
THAT PORTION OF THE EXERCISE CONSIDERATION TO BE PAID IN STOCK BY THE FAIR
MARKET VALUE OF A SHARE OF STOCK AS OF THE DAY PRIOR TO THE EXERCISE DATE.  THE
PAYMENT OF THE EXERCISE CONSIDERATION SHALL BE, IN EACH CASE, SUBJECT TO
WITHHOLDING IN ACCORDANCE WITH SECTION 9.5.

 

3

--------------------------------------------------------------------------------


 


2.7.          MULTIPLIER.  FOR PURPOSES OF THIS SECTION 2.7, THE FOLLOWING TERMS
ARE DEFINED:


 

(a)                                  “S&P Start Number” means the closing value
of the Standard and Poor’s 500 Index on the Trading Day immediately preceding
the relevant Award Date.

 

(b)                                 “S&P End Number” means the simple arithmetic
average of the closing value of the Standard and Poor’s 500 Index over the
ten-consecutive-Trading Day period immediately preceding the Exercise Date.

 

(c)                                  “Stock Start Number” means the Fair Market
Value of the Stock on the Trading Day immediately preceding the relevant Award
Date.

 

(d)                                 “Stock End Number” means the simple
arithmetic average of the Fair Market Value of the Stock over the
ten-consecutive-Trading Day period immediately preceding the Exercise Date.

 

(e)                                  “Duration” means the length of the relevant
Period, measured in years and fractions of years (expressed as a whole number
followed by three decimal places).

 

(f)                                    “Annualized Percentage S&P Performance”
means the annualized increase (or decrease) between the S&P Start Number and the
S&P End Number over the Period (expressed as a whole percentage point followed
by three decimal places), captured by the following formula:

 

S&P End Number — S&P Start Number

x

100%

S&P Start Number

 

Duration

 

(g)                                 “Annualized Percentage Company Stock Price
Performance” means the annualized increase (or decrease) between the Stock Start
Number and the Stock End Number over the Period (expressed as a whole percentage
point followed by three decimal places), captured by the following formula:

 

Stock End Number — Stock Start Number

x

100%

Stock Start Number

 

Duration

 

The “Multiplier” shall be based on the “Outperform Percentage,” which is the
excess, if any, of the Annualized Percentage Company Stock Price Performance
over the Annualized Percentage S&P Performance.  The Multiplier shall be
expressed as a whole number and decimals, rounded to three decimal places, and
be determined as follows:

 

4

--------------------------------------------------------------------------------


 

(i)                                     With respect to each Award that has an
Award Date that is prior to the date of this Agreement:

 

If the Outperform Percentage is:

 

The Multiplier will equal:

 

 

 

 

 

0% or less

 

0

 

 

 

 

 

More than 0%
but less than 11%

 

The Outperform Percentage multiplied by 100 multiplied by 8/11 . (E.g., if
Outperform Percentage = 5%, then the Multiplier = 5.000 times 8/11 = 3.636)

 

 

 

 

 

11% or more

 

8.000

 

 

In no event will the Multiplier exceed 8.000 for Awards in which the Award Date
is before the date of this Agreement.

 

(ii)                                  With respect to each Award that has an
Award Date that is on or after the date of this Agreement:

 

If the Outperform Percentage is:

 

The Multiplier will equal:

 

 

 

 

 

0% or less

 

0

 

 

 

 

 

More than 0%
but less than 11%

 

The Outperform Percentage multiplied by 100 multiplied by 4/11. (E.g., if
Outperform Percentage = 5%, the Multiplier = 5.000 times 4/11 = 1.818)

 

 

 

 

 

11% or more

 

4.000

 

 

In no event will the Multiplier exceed 4.000 for Awards in which the Award Date
is on or after the date of this Agreement.

 


3.             EXEMPT 162(M) TREATMENT.  THE TERMS AND CONDITIONS RELATING TO
AWARDS ARE DESIGNED SO THAT EACH AWARD WILL QUALIFY AS PERFORMANCE-BASED
COMPENSATION WITHIN THE MEANING OF SECTION 162(M) OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”), AND THE PROVISIONS OF THIS AGREEMENT SHALL BE
CONSTRUED ACCORDINGLY.  CONSEQUENTLY, IF AT THE TIME OF ANY PURPORTED EXERCISE
OF AN AWARD BY THE GRANTEE, THE GRANTEE IS A “COVERED EMPLOYEE” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE, SUCH PURPORTED EXERCISE SHALL NOT BE
EFFECTIVE PRIOR TO THE TIME THAT THE COMPANY’S SHAREHOLDERS HAVE ISSUED SUCH
APPROVALS, AND SUCH OTHER ACTIONS HAVE BEEN TAKEN AS MAY BE REQUIRED, TO QUALIFY
THE AWARD AS SUCH PERFORMANCE-BASED COMPENSATION.


 


4.             TERMINATION OF EMPLOYMENT/EXPIRATION OF AWARD.


 


4.1.          UNVESTED OUTPERFORM STOCK OPTIONS.  AWARDS SHALL EXPIRE AS TO ANY
UNVESTED OUTPERFORM STOCK OPTIONS AS OF THE DATE THE GRANTEE CEASES TO BE
EMPLOYED BY THE

 

5

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF ITS AFFILIATES FOR ANY REASON (AFTER TAKING INTO ACCOUNT ANY
ACCELERATED VESTING UPON TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 2.4).


 


4.2.          VESTED OUTPERFORM STOCK OPTIONS.  EACH AWARD SHALL EXPIRE AS TO
ALL VESTED OUTPERFORM STOCK OPTIONS ON THE EARLIEST OF:


 


(A)           THE FOURTH ANNIVERSARY OF THE RELATED AWARD DATE.


 


(B)           THE FIRST ANNIVERSARY OF THE GRANTEE’S DEATH OR DISABILITY.


 


(C)           THE DATE THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ALL OF ITS
SUBSIDIARIES IS TERMINATED BY THE COMPANY FOR “CAUSE,” AS DEFINED IN SECTION 4.3
BELOW.


 


(D)           IF THE GRANTEE CEASES TO BE EMPLOYED BY THE COMPANY AND ALL OF ITS
AFFILIATES FOR ANY REASON OTHER THAN DEATH, DISABILITY OR TERMINATION FOR
“CAUSE,” THE 180TH DAY FOLLOWING CESSATION OF EMPLOYMENT OR THE DATE THE
RELEVANT OUTPERFORM STOCK OPTIONS FIRST BECOME EXERCISABLE, SUBJECT TO
SECTION 4.2(A) ABOVE.


 


4.3.          CAUSE.  THE GRANTEE SHALL BE CONSIDERED TO HAVE BEEN TERMINATED BY
THE COMPANY FOR CAUSE IF THE GRANTEE’S TERMINATION IS ON ACCOUNT OF (I) THE
GRANTEE’S CONVICTION OF OR PLEADING GUILTY OR NO CONTEST TO A FELONY, (II) THE
HABITUAL USE OF DRUGS (INCLUDING ALCOHOL) WHICH ADVERSELY AFFECTS GRANTEE’S JOB
PERFORMANCE, OR (III) ENGAGING IN WILLFUL MISCONDUCT OR WILLFUL NEGLECT WHICH IS
INJURIOUS TO THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY IN ITS
DISCRETION CHANGE FROM TIME TO TIME THE CIRCUMSTANCES WHICH CONSTITUTE CAUSE, SO
LONG AS ANY SUCH CHANGE IS COMMUNICATED TO THE GRANTEE PRIOR TO ANY PURPORTED
TERMINATION OF THE GRANTEE FOR CAUSE.  WHETHER THE GRANTEE HAS BEEN TERMINATED
FOR THE REASONS LISTED IN CLAUSES (II) OR (III) ABOVE SHALL BE DETERMINED IN
GOOD FAITH BY THE COMMITTEE.  IF THE GRANTEE VOLUNTARILY TERMINATES GRANTEE’S
EMPLOYMENT AT A TIME WHEN CIRCUMSTANCES CONSTITUTING CAUSE EXIST WITH RESPECT TO
THE GRANTEE (AS DETERMINED BY THE COMMITTEE GOOD FAITH), THE COMMITTEE MAY IN
ITS DISCRETION TREAT THE GRANTEE’S TERMINATION AS BEING BY THE COMPANY FOR
CAUSE.


 


5.             NON-TRANSFERABILITY.  EXCEPT AS SPECIFICALLY ALLOWED BY THE
COMMITTEE IN WRITING, AN AWARD AND THE RELATED OUTPERFORM STOCK OPTIONS SHALL
NOT BE TRANSFERABLE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION,
AND OUTPERFORM STOCK OPTIONS MAY BE EXERCISED, DURING THE LIFETIME OF THE
GRANTEE, ONLY (I) BY THE GRANTEE OR (II) ON THE GRANTEE’S BEHALF BY A
COURT-APPOINTED LEGAL GUARDIAN.  MORE PARTICULARLY (BUT WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING), EXCEPT AS PROVIDED ABOVE AN AWARD, OUTPERFORM
STOCK OPTIONS, AND THE RIGHT TO RECEIVE EXERCISE CONSIDERATION MAY NOT BE
ASSIGNED, TRANSFERRED, PLEDGED OR HYPOTHECATED IN ANY WAY, SHALL NOT BE
ASSIGNABLE BY OPERATION OF LAW, AND SHALL NOT BE SUBJECT TO EXECUTION,
ATTACHMENT OR SIMILAR PROCESS.  ANY ATTEMPTED ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF AN AWARD, OUTPERFORM STOCK OPTIONS, OR THE
RIGHT TO RECEIVE EXERCISE CONSIDERATION CONTRARY TO THE PROVISIONS HEREOF AND
THE LEVY OF ANY EXECUTION, ATTACHMENT OR SIMILAR PROCESS UPON AN AWARD,
OUTPERFORM STOCK OPTIONS, OR THE RIGHT TO RECEIVE EXERCISE CONSIDERATION SHALL
BE NULL AND VOID AND WITHOUT EFFECT.

 

6

--------------------------------------------------------------------------------


 


6.             CHANGES IN CAPITAL STRUCTURE, ETC.  SECTION 9.1 OF THE PLAN SHALL
APPLY TO EACH AWARD, PROVIDED THAT NO ACTION MAY BE TAKEN BY THE COMMITTEE
PURSUANT THERETO WHICH WOULD PREVENT A POOLING TRANSACTION FROM QUALIFYING AS
SUCH.


 


7.             GOLDEN PARACHUTE GROSS-UP.


 


(A)           IN THE EVENT IT IS DETERMINED (AS HEREAFTER PROVIDED) THAT ANY
PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF THE GRANTEE
PURSUANT TO THE TERMS OF THE AGREEMENT, WHETHER PAID OR PAYABLE OR DISTRIBUTED
OR DISTRIBUTABLE, INCLUDING WITHOUT LIMITATION THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF AN AWARD OR OUTPERFORM STOCK
OPTIONS GRANTED UNDER THE AGREEMENT (A “PAYMENT”), WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION
THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR
PENALTIES WITH RESPECT TO SUCH EXCISE TAX (SUCH TAX OR TAXES, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, ARE HEREAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX”), THEN THE GRANTEE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT OR PAYMENTS (A “GROSS-UP PAYMENT”) IN AN AMOUNT EQUAL TO THE EXCISE TAX
PLUS ANY PENALTIES OR TAXES IMPOSED ON THE GRANTEE BY VIRTUE OF SUCH GROSS-UP
PAYMENT SUCH THAT, AFTER PAYMENT BY THE GRANTEE OF ALL TAXES (INCLUDING ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE GRANTEE RETAINS THE FULL VALUE OF AN
AWARD AND THE OUTPERFORM STOCK OPTIONS THEREUNDER, WITH THE EXCEPTION OF ANY
REGULAR INCOME TAXES OWED BY THE GRANTEE ON ACCOUNT OF EXERCISE OF OUTPERFORM
STOCK OPTIONS.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 7(D) HEREOF, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS AGREEMENT, INCLUDING WHETHER AN
EXCISE TAX IS PAYABLE BY THE GRANTEE AND THE AMOUNT OF SUCH EXCISE TAX AND
WHETHER A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT,
WILL BE MADE BY AN OUTSIDE “BIG 4” OR SIMILAR INTERNATIONAL ACCOUNTING FIRM
CHOSEN BY THE COMPANY (THE “ACCOUNTING FIRM”).  THE GRANTEE WILL DIRECT THE
ACCOUNTING FIRM TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING CALCULATIONS
TO BOTH THE COMPANY AND THE GRANTEE WITHIN 15 CALENDAR DAYS AFTER THE DATE OF
THE CHANGE IN CONTROL, AND ANY OTHER SUCH TIME OR TIMES AS MAY BE REQUESTED BY
THE COMPANY OR THE GRANTEE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE
TAX IS PAYABLE BY THE GRANTEE, THE COMPANY WILL PAY THE REQUIRED GROSS-UP
PAYMENT TO THE GRANTEE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH
DETERMINATION AND CALCULATIONS, BUT IN NO EVENT LATER THAN THE END OF THE
GRANTEE’S TAXABLE YEAR FOLLOWING THE GRANTEE’S TAXABLE YEAR IN WHICH SUCH TAX
OWED BY SUCH GRANTEE THAT IS SUBJECT TO THE GROSS-UP PAYMENT IS REMITTED TO THE
APPLICABLE TAXING AUTHORITY.  IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE
TAX IS PAYABLE BY THE GRANTEE, IT WILL, AT THE SAME TIME AS IT MAKES SUCH
DETERMINATION, FURNISH THE GRANTEE WITH AN OPINION (ADDRESSED TO BOTH THE
GRANTEE AND THE COMPANY) OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO THE GRANTEE
THAT THE GRANTEE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON THE
GRANTEE’S FEDERAL, STATE, LOCAL INCOME OR OTHER TAX RETURN.  ANY DETERMINATION
BY THE ACCOUNTING FIRM AS TO THE AMOUNT OF THE GROSS-UP PAYMENT WILL BE BINDING
UPON THE COMPANY AND THE GRANTEE.  AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) AND
THE POSSIBILITY OF SIMILAR UNCERTAINTY REGARDING APPLICABLE STATE OR LOCAL TAX
LAW AT THE TIME OF ANY DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS
POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY
SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT THE COMPANY

 

7

--------------------------------------------------------------------------------


 


EXHAUSTS OR FAILS TO PURSUE ITS REMEDIES PURSUANT TO SECTION 7(D) HEREOF AND THE
GRANTEE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE GRANTEE
WILL DIRECT THE ACCOUNTING FIRM TO DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT
HAS OCCURRED AND TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING
CALCULATIONS TO BOTH THE COMPANY AND THE GRANTEE AS PROMPTLY AS POSSIBLE.  THE
AMOUNT OF ANY SUCH UNDERPAYMENT WILL BE PROMPTLY PAID BY THE COMPANY TO, OR FOR
THE BENEFIT OF, THE GRANTEE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH
DETERMINATION AND CALCULATIONS, BUT IN NO EVENT LATER THAN THE END OF THE
GRANTEE’S TAXABLE YEAR FOLLOWING THE GRANTEE’S TAXABLE YEAR IN WHICH SUCH TAX
OWED BY SUCH GRANTEE THAT IS SUBJECT TO THE GROSS-UP PAYMENT IS REMITTED TO THE
APPLICABLE TAXING AUTHORITY.


 


(C)           THE COMPANY AND THE GRANTEE WILL EACH PROVIDE THE ACCOUNTING FIRM
ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF
THE COMPANY OR THE GRANTEE, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE
ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION
WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATION CONTEMPLATED BY
SECTION 7(B) HEREOF


 


(D)           THE FEDERAL, STATE AND LOCAL INCOME AND OTHER TAX RETURNS FILED BY
THE GRANTEE WILL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE
DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX PAYABLE BY
THE GRANTEE.  THE GRANTEE WILL MAKE PROPER PAYMENT OF THE AMOUNT OF ANY EXCISE
TAX, AND AT THE REQUEST OF THE COMPANY, PROVIDE TO THE COMPANY TRUE AND CORRECT
COPIES (WITH ANY AMENDMENTS) OF THE GRANTEE’S FEDERAL INCOME TAX RETURN AS FILED
WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX RETURNS,
IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH OTHER
DOCUMENTS REASONABLY REQUESTED BY THE COMPANY, EVIDENCING SUCH PAYMENT.  IF
PRIOR TO THE FILING OF THE GRANTEE’S FEDERAL INCOME TAX RETURN, OR CORRESPONDING
STATE AND LOCAL TAX RETURN, IF RELEVANT, THE ACCOUNTING FIRM DETERMINES THAT THE
AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE REDUCED, THE GRANTEE WILL WITHIN FIVE
BUSINESS DAYS PAY TO THE COMPANY THE AMOUNT OF SUCH REDUCTION.


 


(E)           THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES IN
CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY SECTIONS
7(B) AND (D) HEREOF WILL BE BORNE BY THE COMPANY.  IF SUCH FEES AND EXPENSES ARE
INITIALLY ADVANCED BY THE GRANTEE, THE COMPANY WILL REIMBURSE THE GRANTEE THE
FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
FROM THE GRANTEE OF A STATEMENT THEREFOR AND REASONABLE EVIDENCE OF HIS PAYMENT
THEREOF


 


(F)            THE GRANTEE WILL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION WILL BE GIVEN AS PROMPTLY
AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE GRANTEE ACTUALLY
RECEIVES NOTICE OF SUCH CLAIM AND THE GRANTEE WILL FURTHER APPRISE THE COMPANY
OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID (IN EACH CASE, TO THE EXTENT KNOWN BY THE GRANTEE).  THE GRANTEE WILL NOT
PAY SUCH CLAIM PRIOR TO THE EARLIER OF (A) THE EXPIRATION OF THE 30-CALENDAR-DAY
PERIOD FOLLOWING THE DATE ON WHICH HE GIVES SUCH NOTICE TO THE COMPANY, AND
(B) THE DATE THAT ANY PAYMENT OF AN AMOUNT WITH RESPECT TO SUCH CLAIM IS DUE. 
IF THE COMPANY NOTIFIES THE GRANTEE IN WRITING PRIOR TO THE EXPIRATION OF SUCH
PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE GRANTEE WILL (I) PROVIDE THE
COMPANY WITH ANY WRITTEN RECORDS OR DOCUMENTS IN THE GRANTEE’S POSSESSION
RELATING TO SUCH CLAIM REASONABLY REQUESTED BY THE COMPANY, (II) TAKE SUCH
ACTION IN CONNECTION WITH CONTESTING

 

8

--------------------------------------------------------------------------------


 


SUCH CLAIM AS THE COMPANY WILL REASONABLY REQUEST IN WRITING FROM TIME TO TIME,
INCLUDING WITHOUT LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH
CLAIM BY AN ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND REASONABLY
SELECTED BY THE COMPANY, (III) COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER
EFFECTIVELY TO CONTEST SUCH CLAIM, AND (IV) PERMIT THE COMPANY TO PARTICIPATE IN
ANY PROCEEDINGS RELATING TO SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY WILL
BEAR AND PAY DIRECTLY ALL COSTS AND EXPENSES (INCLUDING INTEREST AND PENALTIES)
INCURRED IN CONNECTION WITH SUCH CONTEST AND WILL INDEMNIFY AND HOLD HARMLESS
THE GRANTEE, ON AN AFTER-TAX BASIS, FROM AND AGAINST ANY EXCISE TAX OR INCOME
TAX, INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO, IMPOSED AS A RESULT
OF SUCH REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT LIMITING THE
FOREGOING PROVISIONS OF THIS SECTION 7(F), THE COMPANY MAY, AT ITS OPTION,
CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE CONTEST OF ANY CLAIM
CONTEMPLATED BY THIS SECTION 7(F) AND, AT ITS SOLE OPTION, MAY PURSUE OR FOREGO
ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH
THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM (PROVIDED, HOWEVER, THAT THE
GRANTEE MAY PARTICIPATE THEREIN AT HIS OWN COST AND EXPENSE) AND MAY, AT ITS
OPTION, EITHER DIRECT THE GRANTEE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR
CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER, AND THE GRANTEE AGREES TO PROSECUTE
SUCH CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT
OF INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY WILL
DETERMINE; PROVIDED, HOWEVER, THAT IF THE COMPANY DIRECTS THE GRANTEE TO PAY THE
TAX CLAIMED AND SUE FOR A REFUND, THE COMPANY WILL ADVANCE THE AMOUNT OF SUCH
PAYMENT TO THE GRANTEE ON AN INTEREST-FREE BASIS AND WILL INDEMNIFY AND HOLD THE
GRANTEE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME TAX,
INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO, IMPOSED WITH RESPECT TO
SUCH ADVANCE; AND PROVIDED FURTHER, HOWEVER, THAT ANY EXTENSION OF THE STATUTE
OF LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF THE GRANTEE
WITH RESPECT TO WHICH THE CONTESTED AMOUNT IS CLAIMED TO BE DUE IS LIMITED
SOLELY TO SUCH CONTESTED AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF ANY SUCH
CONTESTED CLAIM WILL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP
PAYMENT WOULD BE PAYABLE HEREUNDER AND THE GRANTEE WILL BE ENTITLED TO SETTLE OR
CONTEST, AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE
SERVICE OR ANY OTHER TAXING AUTHORITY.


 


(G)           IF, AFTER THE RECEIPT BY THE GRANTEE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 7(F) HEREOF, THE GRANTEE RECEIVES ANY REFUND WITH
RESPECT TO SUCH CLAIM, THE GRANTEE WILL (SUBJECT TO THE COMPANY’S COMPLYING WITH
THE REQUIREMENTS OF SECTION 7(F) HEREOF) PROMPTLY PAY TO THE COMPANY THE AMOUNT
OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER ANY
TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY THE GRANTEE OF AN AMOUNT
ADVANCED BY THE COMPANY PURSUANT TO SECTION 7(F) HEREOF, A DETERMINATION IS MADE
THAT THE GRANTEE WILL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM
AND THE COMPANY DOES NOT NOTIFY THE GRANTEE IN WRITING OF ITS INTENT TO CONTEST
SUCH DENIAL OR REFUND PRIOR TO THE EXPIRATION OF 30 CALENDAR DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE WILL BE FORGIVEN AND WILL NOT BE REQUIRED TO BE
REPAID AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO THE EXTENT THEREOF, THE
AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID PURSUANT TO THIS AGREEMENT.


 


(H)           IF GRANTEE TAKES ACTION TO ENFORCE THIS SECTION 7 AGAINST THE
COMPANY (WHICH FOR THIS PURPOSE SHALL INCLUDE MAKING PREPARATIONS FOR TAKING
SUCH ENFORCEMENT ACTION), AND SUCH ENFORCEMENT ACTION IS IN WHOLE OR PART
SUCCESSFUL (WHETHER BY DECISION OF A COURT OR ARBITRATOR, BY SETTLEMENT, BY
MUTUAL AGREEMENT OF GRANTEE AND THE COMPANY, OR OTHERWISE), THE

 

9

--------------------------------------------------------------------------------


 


COMPANY SHALL PROMPTLY PAY DIRECTLY OR, AT GRANTEE’S ELECTION, REIMBURSE GRANTEE
FOR, ALL LEGAL AND OTHER EXPERT FEES AND EXPENSES INCURRED BY GRANTEE IN
CONNECTION WITH SUCH ACTION.


 


8.             GENERAL.  SUBJECT TO THE PROVISIONS OF SECTION 2.6 WITH RESPECT
TO THE FORM OF THE PAYMENT OF THE EXERCISE CONSIDERATION, THE COMPANY SHALL AT
ALL TIMES DURING THE TERM OF THIS AGREEMENT RESERVE AND KEEP AVAILABLE SUCH
NUMBER OF SHARES OF STOCK AS WILL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF
THIS AGREEMENT, SHALL PAY ALL ORIGINAL ISSUE AND TRANSFER TAXES WITH RESPECT TO
THE ISSUE AND TRANSFER OF SHARES OF STOCK PURSUANT HERETO AND ALL OTHER FEES AND
EXPENSES NECESSARILY INCURRED BY THE COMPANY IN CONNECTION THEREWITH, AND WILL
FROM TIME TO TIME USE ITS BEST EFFORTS TO COMPLY WITH ALL LAWS AND REGULATIONS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, SHALL BE APPLICABLE THERETO.


 


9.             MISCELLANEOUS


 


9.1.          FAIR MARKET VALUE AND TRADING DAY.  FOR PURPOSES OF THIS
AGREEMENT, THE “FAIR MARKET VALUE” OF THE STOCK SHALL MEAN AS OF ANY DATE OF
DETERMINATION (I) THE CLOSING PRICE PER SHARE OF STOCK ON THE NATIONAL
SECURITIES EXCHANGE ON WHICH THE STOCK IS PRINCIPALLY TRADED AS OF 4:15 PM NEW
YORK CITY TIME, OR (II) IF THE STOCK IS NOT LISTED OR ADMITTED TO TRADING ON ANY
SUCH EXCHANGE, THE LAST SALE PRICE OF A SHARE OF STOCK AS REPORTED BY THE
NASD, INC.  AUTOMATED QUOTATION (“NASDAQ”) SYSTEM, OR (III) IF THE STOCK IS NOT
THEN LISTED ON ANY SECURITIES EXCHANGE AND PRICES THEREFORE ARE NOT THEN QUOTED
IN THE NASDAQ SYSTEM, THEN THE VALUE DETERMINED BY THE COMMITTEE IN GOOD FAITH. 
THE TERM “TRADING DAY” MEANS ANY DAY ON WHICH THE STOCK IS TRADED, AS
CONTEMPLATED BY SUBSECTION (I) OR (II) ABOVE.


 


9.2.          NO STOCKHOLDER RIGHTS.  THE GRANTEE SHALL NOT HAVE ANY OF THE
RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE AWARD SHARES RESULTING FROM ANY
AWARD PRIOR TO THE ISSUANCE OF STOCK, IF ANY, TO THE GRANTEE UPON THE DUE
EXERCISE OF THE OUTPERFORM STOCK OPTIONS.


 


9.3.          NO ABROGATION OF COMPANY’S RIGHTS.  NOTHING IN THIS AGREEMENT
SHALL CONFER UPON THE GRANTEE ANY RIGHT TO CONTINUED EMPLOYMENT WITH THE COMPANY
OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE THE GRANTEE’S
EMPLOYMENT AT ANY TIME.  THE TRANSFER OF EMPLOYMENT BETWEEN ANY COMBINATION OF
THE COMPANY AND ANY AFFILIATE OF THE COMPANY SHALL NOT BE DEEMED A TERMINATION
OF EMPLOYMENT.


 


9.4.          EFFECT OF THE PLAN.  THE TERMS AND PROVISIONS SET FORTH IN THE
PLAN ARE INCORPORATED HEREIN BY REFERENCE AS IF THEY WERE SET FORTH HEREIN;
PROVIDED, HOWEVER, THAT IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS OF
THE PLAN AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN.  REFERENCE TO PROVISIONS OF THE PLAN ARE TO SUCH PROVISIONS AS THEY
SHALL BE SUBSEQUENTLY AMENDED OR RENUMBERED; PROVIDED THAT NO AMENDMENT TO THE
PLAN WHICH ADVERSELY AFFECTS AN AWARD SHALL BE EFFECTIVE AS TO THAT AWARD
WITHOUT THE WRITTEN CONSENT OF THE GRANTEE.  THE GRANTEE ACKNOWLEDGES THAT A
CURRENT VERSION OF THE PLAN IS AVAILABLE ON THE COMPANY’S INTRANET SITE, AND THE
COMPANY AGREES TO SUPPLY TO THE GRANTEE A PAPER COPY OF THE CURRENT VERSION OF
THE PLAN UPON THE GRANTEE’S REQUEST.


 


9.5.          WITHHOLDING.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, OTHER THAN SUBSECTION 2.4(B)(III) AND SECTION 7, NO PAYMENT SHALL BE
MADE TO A GRANTEE UPON THE

 

10

--------------------------------------------------------------------------------


 


EXERCISE OF OUTPERFORM STOCK OPTIONS UNTIL PROVISION HAS BEEN MADE FOR THE
SATISFACTION OF ALL REQUIRED WITHHOLDING IN ACCORDANCE WITH THE PLAN.


 


9.6.          PLAN AND AGREEMENT GOVERN.  ALTHOUGH ANY INFORMATION SENT TO OR
MADE AVAILABLE TO THE GRANTEE CONCERNING THE PLAN AND THIS AWARD IS INTENDED TO
BE AN ACCURATE SUMMARY OF THE TERMS AND CONDITIONS OF THE AWARD, THIS AGREEMENT
AND THE PLAN ARE THE AUTHORITATIVE DOCUMENTS GOVERNING THE AWARD AND ANY
INCONSISTENCY BETWEEN THE AGREEMENT AND THE PLAN, ON ONE HAND, AND ANY OTHER
SUMMARY INFORMATION, ON THE OTHER HAND, SHALL BE RESOLVED IN FAVOR OF THE
AGREEMENT AND THE PLAN.


 


9.7.          AFFILIATE.  THE TERM “AFFILIATE” SHALL HAVE THE MEAN ASCRIBED TO
IT IN THE PLAN.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by the Grantee and by an
authorized officer on behalf of the Company, as of the date first above written.

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

BY:

 

 

 

ITS:

 

 

 

GRANTEE:

 

 

(Please sign)

 

 

Name:

 

 

(Please print)

 

 

Date of Hire:

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEVEL 3 COMMUNICATIONS, INC.
OUTPERFORM STOCK OPTION AWARD LETTER

 

This Outperform Stock Option Award (the “Award”) when taken together with the
Amended and Restated Master Award Agreement (version dated August 19, 2002)
(“Master Agreement”) constitutes an award to the individual whose name appears
on the signature line below (“Grantee”) of Outperform Stock Options with respect
to the shares of common stock of Level 3 Communications, Inc.  (the “Common
Stock”) under the Level 3 Communications, Inc.  1995 Stock Plan (Amended and
Restated as of April 1, 1998, and further amended on July 24, 2002).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement, the provisions of which are incorporated herein by reference.

 

A.                                   The date of grant of this Award is
                     (the “Award Date”).

 

B.                                     The number of Outperform Stock Options
with respect to which this Outperform Stock Option Award Letter relates pursuant
to Section 2.3(b)(i) of the Master Agreement is                     .

 

C.                                     The Initial Price per share for each
Award Share covered by this Award is $                    .

 

D.                                    The Limited Exercise Number for this Award
pursuant to Section 2.3(b)(ii) of the Master Agreement is
                    .(1)

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

BY:

 

ITS:

 

 

 

GRANTEE:

 

 

--------------------------------------------------------------------------------

(1)           Applies only to Grantees with the title of Senior Vice President
and above.

 

13

--------------------------------------------------------------------------------